Citation Nr: 1755734	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-17 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to March 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January and April 2011 and June 2012 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In September 2017, a Travel Board hearing was held before the undersigned; a transcript is in the record.  


FINDING OF FACT

In an August 2017 letter, prior to the promulgation of a decision in these matters, the appellant withdrew his appeals seeking to reopen claims of service connection for a low back disability and hepatitis, and service connection for left knee and lung disabilities and hypertension; there is no question of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met with respect to the claims seeking to reopen claims of service connection for a low back disability and hepatitis and service connection for left knee and lung disabilities and hypertension; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C. §§ 7104, 7105(b)(2)(d)(5) (2012); 38 C.F.R. §  20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

In an August 2017 letter, the Veteran expressed his intent to withdraw "all issues under appeal" (that is, his appeals seeking to reopen claims of service connection for a low back disability and hepatitis, and service connection for left knee and lung disabilities and hypertension).  A letter by the Veteran's representative dated on the same day reiterated the Veteran's statement of intent to withdraw the appeal.  Under 38 C.F.R. § 20.204(b)(3), after an appeal is transferred to the Board, a withdrawal is effective when received by the Board.  Here, the withdrawal was received by the Board after the appeal was transferred to the Board, and is now effective.  Accordingly, the Board no longer has jurisdiction to consider an appeal in these matters.

[As is noted above, a Travel Board hearing regarding these matters was held in September 2017, after the withdrawal of the Veteran's claim was received (as the undersigned was unaware of the withdrawal.  The hearing does alter that the appeal was withdrawn.  There is no provision in governing law for resurrection of an appeal by a hearing after an effective withdrawal. 



ORDER

The appeal is dismissed. 


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


